Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 10th, 2022.  Claims 1, 5, 8, 10, 14, 16-17, and 19-20 have been amended.  Claims 4 and 13 have been canceled. Claims 1-3, 5-12, and 14-20 have been entered and are presented for examination. 
Response to Arguments
Applicant’s arguments, filed November 9th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Mathews et al. (US 10,545,701).
Regarding claims 1, 10, 17, AAPA discloses an endpoint processing device (paragraphs 0001-0002 [endpoint]) for dynamically controlling latency tolerance reporting (LTR) values, the endpoint processing device comprising: memory configured to store data (paragraphs 0001-0002 [memory; read/write]); and a processor configured (paragraphs 0001-0002 [processor]) to: execute a program: send, to a root point processing device via a peripheral component interconnect express (PCIe) link, a plurality of messages each comprising a memory access request and a LTR value indicating an amount of time to service the memory access request (paragraphs 0001-0002, 0013 [conventional systems memory access requests with associated LTRs]).
AAPA discloses in conventional systems programs typically include varying latency tolerances (paragraph 0013), but does not explicitly disclose for each of the plurality of messages, monitor PCIe traffic sent across the PCIe link from the endpoint processing device to the root point processing device; determine, during execution of the program, a LTR value setting based on a PCIe traffic level of the PCIe traffic sent across the PCIe link; and set the LTR value as the determined LTR value setting.
However, Mathews et al. discloses multiple traffic types with different latency tolerances (column 5, lines 30-60) wherein RT requesters such as a graphics processor can report current LTRs (column 6, line 34-column 7, line 48) wherein the LTR is set to the target latency tolerance in order to allow agents to catch up and recover bandwidth. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of AAPA could be modified according to Mathews et al. by enabling the LTR values to be changed such that it would allow agents to catch up and recover bandwidth.
	Regarding claims 2, 11, 18, the references as combined above make obvious all the recited subject matter in claims 1, 10, 17, but do not explicitly disclose wherein the processor is further configured to: store a plurality of LTR value settings each corresponding to one of a plurality of program portion types; identify a program portion type of the executing program; and determine the LTR value setting corresponding to the stored identified program portion type. 
However, such a feature becomes obvious in light of AAPA which discloses in conventional systems programs typically include varying latency tolerances (paragraph 0013) and Mathews et al. which discloses changing LTR values based on buffer overflow/underflow (column 6, line 34-column 7, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of AAPA could be modified according to Mathews et al. by enabling the LTR values to be changed such that it would allow agents to catch up and recover bandwidth based on a stored known value of each LTR of the program portion.
Regarding claims 3, 12, the references as combined above make obvious all the recited subject matter in claims 2, 11, but do not explicitly disclose wherein the processor is further configured to identify the program portion type using workload detection logic of a device driver of the endpoint processing device.
(paragraph 0013) and Mathews et al. which discloses changing LTR values based on buffer overflow/underflow (column 6, line 34-column 7, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of AAPA could be modified according to Mathews et al. by enabling the LTR values to be changed based on the workload of the program such that it would allow agents to catch up and recover bandwidth based on a stored known value of each LTR of the program portion.
Regarding claim 9, the references as combined above do not disclose wherein the processor is further configured to set the LTR value in a register of a PCIe configuration space of the endpoint processing device.
However, such a feature is obvious since it would allow the endpoint to catch up or slow down. 


Claims 5, 8, 14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Mathews et al. (US 10,545,701) as applied to claims 1, 10, 17, and further view of  Henriques et al. (US 2015/0052404).
Regarding claims 5, 8, 14, 16, 19-20, the references as combined above further disclose wherein the processor is further configured to: determine the PCIe traffic level based on an amount of time in which PCIe traffic is sent continuously across the PCIe link in a predetermined time interval
However, Henriques et al. discloses overriding LTR based on count (paragraphs 0036-0037 [count; Henriques et al.]).
.
Allowable Subject Matter
Claims 6-7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose the features recited in claims 6-7 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465